El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Aunque la negativa a inscribir el documento presentado en este caso se basa en dos fundamentos, el recurrente sola-mente solicitó la revocación de la nota del registrador por uno solo de dichos fundamentos, o sea que la corte municipal no tiene derecho a ordenar la venta de bienes de me-nores en ejecución de sentencia dictada contra los mismos. En el caso de Flores v. El Registrador, 19 D. P. R., 1020, resolvimos que procede la ejecución de bienes de menores por virtud de una sentencia de una corte municipal. Aun-que se comenta o distingue el caso de Plores por una corte dividida en el caso de García v. El Registrador de Guayama, 23 D. P. R., 426, el principio de que pueden alcanzarse de *769este modo los bienes de menores en procedimientos de eje-cución de sentencia no quedó afectado. Debe revocarse la nota del registrador en tanto por ella se niega la inscripción por el fundamento que lia sido discutido, y confirmarse por el otro motivo, o sea que la finca no fue inscrita a nombre de la sucesión.

Revocada en parte la nota recurrida, y con-. firmada en parte por el fundamento de no. aparecer la finca inscrita a nombre de la sucesión.

Jueces concurrentes: Sres. Asociados del Toro, Aldrev y Hutchison.
El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.